        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 1 of 18   1
     JAATMAYP

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 CR 328 (JSR)

5    JUAN GONZALEZ MAYORGA,

6                     Defendant.

7    ------------------------------x

8                                                   New York, N.Y.
                                                    October 10, 2019
9                                                   11:20 a.m.

10
     Before:
11
                              HON. JED S. RAKOFF,
12
                                                    District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     MATTHEW LAROCHE
17        Assistant United States Attorney

18   MICHAEL SPORN
     JESSE SIEGEL
19        Attorneys for Defendant

20

21   ALSO PRESENT:    MIRTA HESS, Spanish interpreter

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 2 of 18        2
     JAATMAYP

1              (Case called)

2              MR. LAROCHE:     Good morning, your Honor, Matt Laroche

3    for the government.

4              THE COURT:    Good morning.

5              MR. SPORN:    Good morning, your Honor, Michael Sporn

6    for the defendant.     With me at counsel table is co-counsel

7    Jesse Siegel.

8              MR. SIEGEL:    Good morning, Judge.

9              THE COURT:    Good morning.     Please be seated.

10             I understand the defendant wishes to withdraw his

11   previously entered plea of not guilty and enter a plea of

12   guilty to Counts One and Two of indictment 19 Criminal 328, is

13   that correct?

14             MR. LAROCHE:     Yes, your Honor.     And with the Court's

15   permission, I would like to pass up the executed plea

16   agreement.

17             THE COURT:    Yes.   Okay.    We'll place the defendant

18   under oath.

19             (Defendant sworn)

20             THE COURT:    So Mr. Mayorga, let me first advise you,

21   because you are under oath, anything that you say that is

22   knowingly false could subject you to punishment for perjury or

23   obstruction of justice or the making of false statements.           Do

24   you understand?

25             THE DEFENDANT:     I understand.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 3 of 18   3
     JAATMAYP

1              THE COURT:    Where are you from?

2              THE DEFENDANT:     Guatemala.

3              THE COURT:    Are you an American citizen?

4              THE DEFENDANT:     No.

5              THE COURT:    How old are you now?

6              THE DEFENDANT:     51 years old.

7              THE COURT:    How far did you go in school?

8              THE DEFENDANT:     I finished college, university.

9              THE COURT:    And have you ever been treated by a

10   psychiatrist or psychologist?

11             THE DEFENDANT:     No.

12             THE COURT:    Have you ever been hospitalized for any

13   mental illness?

14             THE DEFENDANT:     Never.

15             THE COURT:    Have you ever been treated or hospitalized

16   for alcoholism?

17             THE DEFENDANT:     Never.

18             THE COURT:    Have you ever been treated or hospitalized

19   for drug addiction?

20             THE DEFENDANT:     Never.

21             THE COURT:    Are you currently under the care of a

22   doctor for any reason?

23             THE DEFENDANT:     No, I'm only taking some pills for

24   high blood pressure.

25             THE COURT:    And what are they?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 4 of 18   4
     JAATMAYP

1              THE DEFENDANT:     Losartan.

2              THE COURT:    And when did you last take that pill?

3              THE DEFENDANT:     I take it daily.     It's for high blood

4    pressure.

5              THE COURT:    I understand that.      Do you take it in the

6    morning, at the evening?      When do you take it?

7              THE DEFENDANT:     In the morning.

8              THE COURT:    Okay.    So does that pill in any way,

9    shape, or form affect your ability to understand these

10   proceedings?

11             THE DEFENDANT:     Not at all.

12             THE COURT:    Do you understand these proceedings?

13             THE DEFENDANT:     Completely.

14             THE COURT:    So on the basis of the defendant's

15   responses to my questions and my observations of his demeanor,

16   I find that he is fully competent to enter an informed plea at

17   this time.

18             Now you have a right to be represented by counsel at

19   every stage of these proceedings.        Do you understand that?

20             THE DEFENDANT:     Yes.

21             THE COURT:    And if you cannot afford counsel, the

22   Court will appoint one to represent you free of charge

23   throughout these proceedings.       Do you understand that?

24             THE DEFENDANT:     Yes.

25             THE COURT:    You're represented by both Mr. Sporn and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 5 of 18        5
     JAATMAYP

1    Mr. Siegel, so some would say you have a Rolls Royce attorney

2    group here, but in any event, are you satisfied with the

3    representation by your counsel?

4              THE DEFENDANT:     I'm completely satisfied.

5              THE COURT:    Have you had a full opportunity to discuss

6    this case with them?

7              THE DEFENDANT:     They have been with me from the very

8    beginning.

9              THE COURT:    And have you told them everything you know

10   about this matter?

11             THE DEFENDANT:     Yes.

12             THE COURT:    Now you previously entered a plea of not

13   guilty to indictment 19 Criminal 328, but I understand that you

14   now have agreed to plead guilty to Counts One and Two of that

15   indictment in satisfaction of the indictment, is that correct?

16             THE DEFENDANT:     Correct.

17             THE COURT:    Before I could accept any plea of guilty,

18   I need to make sure that you understand the rights that you

19   will be giving up if you plead guilty.         So I want to go over

20   with you now the rights that you will be giving up.           Do you

21   understand that?

22             THE DEFENDANT:     I do understand.

23             THE COURT:    And first, you have a right to a speedy

24   and a public trial by a jury on the charges against you.            Do

25   you understand that?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 6 of 18   6
     JAATMAYP

1              THE DEFENDANT:     Yes.

2              THE COURT:    Second, if there were a trial, you would

3    be presumed innocent, and the government would be required to

4    prove your guilt beyond a reasonable doubt before you could be

5    convicted of any charge.      Do you understand that?

6              THE DEFENDANT:     Yes.

7              THE COURT:    Third, at the trial you would have the

8    right to be represented by counsel, and once again, if at any

9    time you still could not afford counsel, the Court would

10   continue the appointment of you by counsel free of charge

11   throughout the trial and all other proceedings.          Do you

12   understand that?

13             THE DEFENDANT:     Yes.

14             THE COURT:    Fourth, at the trial you would have the

15   right to see and hear all the witnesses and other evidence

16   against you, and your attorney could question the government's

17   evidence and cross-examine the government's witnesses and could

18   offer evidence on your own behalf if you so desired, and could

19   have subpoenas issued to compel the attendance of witnesses and

20   other evidence on your behalf.       Do you understand all that?

21             THE DEFENDANT:     Yes.

22             THE COURT:    Fifth, at the trial you would have the

23   right to testify if you wanted to, but no one could force you

24   to testify if you did not want to, and no suggestion of guilt

25   could be drawn against you simply because you chose not to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 7 of 18      7
     JAATMAYP

1    testify.    Do you understand that?

2               THE DEFENDANT:    Yes.

3               THE COURT:   And finally, even if you were convicted,

4    you would have the right to appeal your conviction.           Do you

5    understand that?

6               THE DEFENDANT:    Yes.

7               THE COURT:   Now do you understand that if you plead

8    guilty, you will be giving up each and every one of the rights

9    we just discussed?      Do you understand that?

10              THE DEFENDANT:    Yes.

11              THE COURT:   Very good.    Now Counts One and Two of the

12   indictment have previously been read to you in Spanish?

13              THE DEFENDANT:    Yes.

14              THE COURT:   And you have gone over them with your

15   counsel?

16              THE DEFENDANT:    Yes.

17              THE COURT:   And you understand the charges against

18   you?

19              THE DEFENDANT:    Completely.

20              THE COURT:   So Messrs. Sporn and Siegel, do you want

21   the counts read again in open court or do you waive the public

22   reading?

23              MR. SPORN:   We waive the public reading, your Honor.

24              THE COURT:   So Mr. Mayorga, if you plead guilty to

25   Count One, which charges you with a conspiracy, in other words,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 8 of 18   8
     JAATMAYP

1    an agreement between you and at least one other person to

2    manufacture more than five kilograms of cocaine, knowing and

3    intending that the cocaine would be unlawfully imported into

4    the United States, you face a maximum term of life imprisonment

5    with a mandatory minimum of ten years imprisonment, plus a

6    maximum term of lifetime supervised release to follow any

7    imprisonment, with a mandatory minimum of five years supervised

8    release, plus a fine of whichever is greatest, either $10

9    million or twice the amount derived from the conspiracy or

10   twice the loss to victims of the conspiracy, plus a mandatory

11   $100 special assessment.      Do you understand those are the

12   maximum and mandatory minimum penalties you face if you plead

13   guilty to Count One?

14             THE DEFENDANT:     I understand.

15             THE COURT:    Count Two charges you with a conspiracy,

16   again an agreement between you and at least one other person,

17   to carry and use machines guns and destructive devices in

18   furtherance of and in relation to the drug trafficking offense

19   charged in Count One.      And Count Two carries a maximum term of

20   life imprisonment, plus a maximum term of up to five years

21   supervised release to follow any imprisonment, plus a fine of

22   whichever is greatest, either $250,000 or twice the gross gain

23   or twice the gross loss, plus a mandatory $100 special

24   assessment.

25             You understand those are the maximum punishments under


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 9 of 18     9
     JAATMAYP

1    Count Two?

2              THE DEFENDANT:     Yes, I understand.

3              THE COURT:    Do you further understand that the

4    sentence could be cumulative if you plead guilty to both of

5    those counts, so the total maximum sentence you would face for

6    the two counts is life imprisonment with a mandatory minimum of

7    ten years imprisonment.      Do you understand that?

8              THE DEFENDANT:     Yes, I understand.

9              THE COURT:    Further, do you understand that under your

10   agreement with the government you will also make restitution

11   and admit to the forfeiture allegations brought against you.

12   Do you understand that?

13             THE DEFENDANT:     Yes, I do understand.

14             THE COURT:    Now I have a question to the government.

15   On page 2 of the agreement it says in the third paragraph, "the

16   defendant furthermore admits the forfeiture allegations in the

17   information."    You mean the indictment?

18             MR. LAROCHE:     Yes, your Honor, my apologies.       That's a

19   typographical error.

20             THE COURT:    With the permission of all counsel, I will

21   change that to "indictment."

22             MR. LAROCHE:     Thank you, your Honor.

23             THE COURT:    So of course, Mr. Mayorga, other than the

24   mandatory minimums, at this point I have no idea what sentence

25   I will impose if you plead guilty to these two counts, so if


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 10 of 18    10
     JAATMAYP

1    anyone has made any kind of promise or estimate or

2    representation to you of what your sentence will be in this

3    case, that person could be completely wrong, and nevertheless,

4    if you plead guilty, you will still be bound by my sentence.

5    Do you understand that?

6              THE DEFENDANT:     I do.

7              THE COURT:    Now one of the things I will look at when

8    imposing sentence are the sentencing guidelines, which are

9    certain laws that recommend a sentence, although it is not

10   binding on the Court.     Have you gone over the sentencing

11   guidelines with your counsel?

12             THE DEFENDANT:     Excuse me, what did he say?

13             THE COURT:    There are certain laws called the

14   sentencing guidelines that recommend a sentence in your case.

15   They are not binding on the Court.        I may agree with them or

16   disagree with them, but I will look at them.         Have you gone

17   over the sentencing guidelines with your lawyers?

18             THE DEFENDANT:     Yes, your Honor.

19             THE COURT:    In that connection, I have been furnished

20   with a letter agreement which takes the form of a letter dated

21   September 23rd, 2019, from government counsel to defense

22   counsel, and we will mark the signed agreement as Court

23   Exhibit 1 to today's proceeding.

24             And it appears, Mr. Mayorga, that you signed it

25   earlier today, is that right?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 11 of 18   11
     JAATMAYP

1               THE DEFENDANT:    That's correct.

2               THE COURT:   Before signing it, was it read to you in

3    Spanish?

4               THE DEFENDANT:    Yes.

5               THE COURT:   Did you discuss it with your lawyers?

6               THE DEFENDANT:    Completely.

7               THE COURT:   Did you understand the terms of the

8    agreement?

9               THE DEFENDANT:    Completely, yes.

10              THE COURT:   And did you sign it in order to indicate

11   your agreement to those terms?

12              THE DEFENDANT:    Yes.

13              THE COURT:   Now this letter agreement, which we have

14   now marked as Court Exhibit 1, is binding between you and the

15   government, but it is not binding on me, it is not binding on

16   the Court.    Do you understand that?

17              THE DEFENDANT:    Yes.

18              THE COURT:   For example, this letter agreement says

19   that you will cooperate with the government and offer

20   substantial assistance, and if you do that, the government will

21   bring a motion to the Court under Section 3553(e) and Section

22   5K1.1 of the guidelines recommending credit for your

23   cooperation.

24              But even if the government makes that motion, I may

25   grant it or I may deny it.      And even if I grant it, I may


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 12 of 18   12
     JAATMAYP

1    sentence you below what I otherwise would sentence you to, or

2    above what I otherwise would sentence you to or anywhere in

3    between, and regardless of where I come out, if you plead

4    guilty, you will still be bound by my sentence.          Do you

5    understand that?

6               THE DEFENDANT:    I understand.

7               THE COURT:   Very good.     Does the government represent

8    that this letter agreement, which we have now marked as Court

9    Exhibit 1, is the entirety of any and all agreements between

10   the government and Mr. Mayorga?

11              MR. LAROCHE:   Yes, your Honor.

12              THE COURT:   Does defense counsel confirm that is

13   correct?

14              MR. SPORN:   Yes.

15              THE COURT:   And Mr. Mayorga, do you confirm that is

16   correct?

17              THE DEFENDANT:    Correct.

18              THE COURT:   Mr. Mayorga, other than the government,

19   has anyone else made any kind of promise to you or offered you

20   any inducement to get you to plead guilty?

21              THE DEFENDANT:    Nobody.

22              THE COURT:   Has anyone threatened or coerced you in

23   any way to get you to plead guilty?

24              THE DEFENDANT:    Nobody.

25              THE COURT:   Does the government represent that if this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 13 of 18       13
     JAATMAYP

1    case were to go to trial it could, through competent evidence,

2    prove every essential element of the charges beyond a

3    reasonable doubt?

4              MR. LAROCHE:    Yes, your Honor.

5              THE COURT:    Does defense counsel know of any valid

6    defense that would likely are prevail at trial or any other

7    reason why their client should not plead guilty?

8              MR. SPORN:    No, your Honor.

9              THE COURT:    Then Mr. Mayorga, in light of everything

10   we have now discussed, please tell me in your own words what it

11   is that you did that makes you guilty of these crimes.

12             THE DEFENDANT:     Your Honor, from about December 2018

13   through April 2019, I and others agreed to distribute and

14   possess with intent to distribute at least five kilograms of

15   cocaine knowing that it would be unlawfully imported into the

16   United States in Guatemala and elsewhere.

17             THE COURT:    Let's stop there for a moment.       What was

18   your role?

19             THE DEFENDANT:     I participated in the meetings.

20             THE COURT:    What did you do to further the conspiracy?

21             THE DEFENDANT:     Facilitate certain things so they

22   could do what they wanted to do.

23             THE COURT:    What things did you facilitate?

24             THE DEFENDANT:     I introduced a person.

25             THE COURT:    Sorry?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 14 of 18       14
     JAATMAYP

1              THE DEFENDANT:     I introduced a person who had some

2    political chance to win, and in that way to work with them.

3              THE COURT:    So you introduced them to a politically

4    prominent person who could be helpful to them?

5              THE DEFENDANT:     Correct.

6              THE COURT:    And what were you going to get in return?

7              THE DEFENDANT:     I was going to be paid a commission.

8              THE COURT:    How much?

9              THE DEFENDANT:     I was going to be paid initially

10   $150,000.

11             THE COURT:    Was there more to follow?

12             THE DEFENDANT:     Yes, if the operation was to take

13   place, yes.

14             THE COURT:    And how much would you then get?

15             THE DEFENDANT:     We were talking about an amount equal

16   or double of what they had offered me at the beginning.

17             THE COURT:    Okay.   Now let's go on to Count Two.       I

18   think you were reading from your statement.

19             THE DEFENDANT:     Also, from about December 2018 through

20   April 2019, I and others agreed to carry firearms as charged in

21   Count One in Guatemala and elsewhere.

22             THE COURT:    Specifically, what was involved there?

23             THE DEFENDANT:     To have firearms when some of the

24   transactions would take place.

25             THE COURT:    This was part of the overall agreement?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 15 of 18   15
     JAATMAYP

1              THE DEFENDANT:     Yes.

2              THE COURT:    And you were a part of that agreement and

3    knew about that condition, yes?

4              THE DEFENDANT:     Yes.

5              THE COURT:    When you did all these things we just

6    discussed you knew what you were doing was illegal and wrong,

7    yes?

8              THE DEFENDANT:     Yes, your Honor.

9              THE COURT:    Is there anything else regarding the

10   factual portion of the allocution that the government wishes

11   the Court to further inquire about?

12             MR. LAROCHE:    Yes, your Honor, one question,

13   respectfully, that the firearms involved in Count Two included

14   machine guns that were conspired to be possessed.

15             THE COURT:    Now did the agreement include that machine

16   guns would be used?

17             THE DEFENDANT:     Yes, your Honor.

18             THE COURT:    Very good.    Anything else?

19             MR. LAROCHE:    No, thank you, your Honor.

20             THE COURT:    Is there anything else regarding any

21   aspect of the allocution that either counsel wishes the Court

22   to inquire about before I ask the defendant to formally enter

23   his plea?   Anything else from the government?

24             MR. LAROCHE:    No, thank you, your Honor.

25             THE COURT:    Anything from the defense?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 16 of 18   16
     JAATMAYP

1              MR. SPORN:    No, Judge, thank you.

2              THE COURT:    Then Ms. Mayorga, in light of everything

3    we have now discussed, how do you plead first to Count One of

4    indictment 19 Criminal 328, the conspiracy to distribute five

5    kilograms or more of cocaine knowing that the cocaine would be

6    unlawfully imported into the United States, do you plead guilty

7    or not guilty?

8              THE DEFENDANT:     Guilty.

9              THE COURT:    And with respect to Count Two, charging

10   you with participating in a conspiracy to use machine guns and

11   destructive devices during and in relation to and in

12   furtherance of the offense charged in Count One, do you plead

13   guilty or not guilty?

14             THE DEFENDANT:     Guilty.

15             THE COURT:    Because the defendant has shown that he

16   understands his rights, because he has acknowledged his guilt

17   as charged, and because his plea is entered knowingly and

18   voluntarily and is supported by an independent basis in fact

19   containing each of the essential elements of each of the two

20   offenses, I accept his plea and adjudge him guilty of Counts

21   One and Two of indictment 19 Criminal 328.

22             Now Mr. Mayorga, the next stage in this process is

23   that you will be given meaningful time to demonstrate

24   cooperation prior to a sentencing date that we will set in a

25   minute.   A few weeks before that sentencing date, the probation


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 17 of 18    17
     JAATMAYP

1    office will prepare a presentence report to assist me in

2    determining sentence in your case, and as part of that, you

3    will be interviewed by the probation officer.         You can have

4    your counsel present to advise you of your rights, but under my

5    practices you personally need to answer the questions put to

6    you by the probation officer.       Do you understand?

7              THE DEFENDANT:     I understand.

8              THE COURT:    After that report is in draft form but

9    before it's in final form, you and your lawyers and also

10   government counsel have a chance to review it and offer

11   suggestions, corrections, and additions directly to the

12   probation officer, who will then prepare the report in final to

13   come to me.

14             Independent of that, counsel for both sides are hereby

15   given leave to make any motion or submit any materials bearing

16   on any aspect of sentence directly in writing to the Court,

17   provided that those materials or motion are made no later than

18   one week before the sentence.

19             How long does the government want for the cooperation?

20             MR. LAROCHE:    Six months, your Honor.

21             THE COURT:    So we'll set the sentence down for after

22   six months.

23             DEPUTY CLERK:     April 15 at 4:00, that's a Wednesday.

24             THE COURT:    April 15 at 4:00.     Notwithstanding that

25   I'm sure counsel will be busy preparing their income tax


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00328-JSR Document 33 Filed 11/20/19 Page 18 of 18   18
     JAATMAYP

1    returns, that sounds like a reasonable thing.

2              Very good.    Anything else we need to take up at this

3    time?

4              MR. LAROCHE:    No, thank you, your Honor.

5              MR. SPORN:    No, your Honor, thank you.

6              THE COURT:    Very good.    Thanks so much.

7              (Adjourned)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
